                                                                                                                                       Case 2:19-cv-02211-RFB-EJY Document 24 Filed 05/08/20 Page 1 of 2



                                                                                                                                       THE JIMMERSON LAW FIRM, P.C.
                                                                                                                                  1    JAMES J. JIMMERSON, ESQ.
                                                                                                                                       Nevada State Bar No. 00264
                                                                                                                                  2    ks@jimmersonlawfirm.com
                                                                                                                                       JAMES M. JIMMERSON, ESQ.
                                                                                                                                  3    Nevada State Bar No. 12599
                                                                                                                                       jmj@jimmersonlawfirm.com
                                                                                                                                  4    415 South Sixth Street, Suite 100
                                                                                                                                       Las Vegas, Nevada 89101
                                                                                                                                  5    Telephone: 702-388-7171
                                                                                                                                       Facsimile:   702-367-1167
                                                                                                                                  6
                                                                                                                                       Attorneys for Defendants and
                                                                                                                                  7    Couinterclaimants SMK
                                                                                                                                       International, Inc. and
                                                                                                                                  8    Mohammed Maqbool
                                                                                                                                  9                              UNITED STATES DISTRICT COURT
                                                                                                                                  10                                   DISTRICT OF NEVADA
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11   NANAL, INC.,                                   Case No.:   2:19-cv-02211
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                  12                Plaintiff,                        STIPULATION AND ORDER TO
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                       vs.                                            EXTEND TIME TO RESPOND TO
                                                                                                                                  13
                                                                                                                                                                                      MOTION TO STRIKE AND MOTION TO
                                                                                                                                  14   SMK INTERNATIONAL, INC. AND                    DISMISS [FIRST REQUEST]
                                                                                                                                       MOHAMMED MAQBOOL,
                                                                                                                                  15
                                                                                                                                                    Defendants.
                                                                                                                                  16
                                                                                                                                             Plaintiff   and     Counterdefendant,    Nanal,   Inc.,   and   Defendants    and
                                                                                                                                  17
                                                                                                                                       Counterclaimants SMK International, Inc. and Mohammed Maqbool, through their
                                                                                                                                  18
                                                                                                                                       respective counsel of record, hereby enter into this Stipulation and Order to extend the
                                                                                                                                  19
                                                                                                                                       time for Defendants and Counterclaimants SMK International, Inc. and Mohammed
                                                                                                                                  20
                                                                                                                                       Maqbool to respond to [1] Plaintiff and Counterdefendant Nanal, Inc.’s Motion to Strike
                                                                                                                                  21
                                                                                                                                       Answer and Affirmative Defenses of Defendants and Counterclaimants SMK
                                                                                                                                  22
                                                                                                                                       International, Inc. and Mohammed Maqbool (Doc. 20) and [2] Plaintiff Nanal, Inc.’s
                                                                                                                                  23
                                                                                                                                       Motion to Dismiss Counterclaims of Defendants SMK International, Inc. and
                                                                                                                                  24
                                                                                                                                       Mohammed Maqbool (Doc. 21).
                                                                                                                                  25
                                                                                                                                             IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,
                                                                                                                                  26
                                                                                                                                       through their respective counsel of record, that the deadline for Defendants and
                                                                                                                                  27
                                                                                                                                       Counterclaimants SMK International, Inc. and Mohammed Maqbool to respond to [1]
                                                                                                                                  28

                                                                                                                                                                                  1
                                                                                                                                       Case 2:19-cv-02211-RFB-EJY Document 24 Filed 05/08/20 Page 2 of 2




                                                                                                                                  1    Plaintiff and Counterdefendant Nanal, Inc.’s Motion to Strike Answer and Affirmative
                                                                                                                                  2    Defenses of Defendants and Counterclaimants SMK International, Inc. and Mohammed
                                                                                                                                  3    Maqbool (Doc. 20) and [2] Plaintiff Nanal, Inc.’s Motion to Dismiss Counterclaims of
                                                                                                                                  4    Defendants SMK International, Inc. and Mohammed Maqbool (Doc. 21) shall be
                                                                                                                                  5    extended from May 11, 2020 to May 14, 2020.
                                                                                                                                  6

                                                                                                                                  7    Dated this 7th day of May, 2020.          Dated this 7th day of May, 2020.

                                                                                                                                  8
                                                                                                                                       MARQUIS AURBACH COFFING                   THE JIMMERSON LAW FIRM, P.C.
                                                                                                                                  9

                                                                                                                                  10
                                                                                                                                       By: /s/ Chad F. Clement, Esq.             By: /s/ James M. Jimmerson, Esq.
                               415 South Sixth Street, Suite 100, Las Vegas, Nevada 89101




                                                                                                                                  11       Phillip S. Aurbach, Esq.                  James J. Jimmerson
THE JIMMERSON LAW FIRM, P.C.




                                                                                                                                           Nevada Bar No. 1501                       Nevada State Bar No. 00264
                                                                                                                                  12       Chad F. Clement, Esq.                     James M. Jimmerson
                                                                                            (702) 388-7171 – fax (702) 387-1167




                                                                                                                                  13
                                                                                                                                           Nevada Bar No. 12192                      Nevada State Bar No. 12599
                                                                                                                                           10001 Park Run Drive                      415 South Sixth Street, suite 100
                                                                                                                                  14       Las Vegas, Nevada 89145                   Las Vegas Nevada, NV 89101
                                                                                                                                           Attorney(s) for Plaintiff                 Attorneys for Defendants and
                                                                                                                                  15       and Counterdefendant, Nanal, Inc.         Counterclaimants SMK
                                                                                                                                           Error! Reference source not found.        International, Inc. and
                                                                                                                                  16
                                                                                                                                                                                     Mohammed Maqbool
                                                                                                                                  17

                                                                                                                                  18
                                                                                                                                                                                ORDER
                                                                                                                                  19
                                                                                                                                                                                IT IS SO ORDERED:
                                                                                                                                  20

                                                                                                                                  21                                            ______________________________________
                                                                                                                                                                                Honorable Elayna J. Youchah
                                                                                                                                  22
                                                                                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                                  23                                                                May 8, 2020
                                                                                                                                                                                DATED:
                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                                  2
